Citation Nr: 1548867	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  14-12 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to the Veteran's service- connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to March 1970.  His decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in in St. Louis, Missouri, that denied the Veteran's individual unemployability claim, but increased the evaluation of several service-connected disabilities, resulting in a combined 100 percent evaluation effective September 6, 2012.  In December 2014, the 100 percent evaluation was made effective January 19, 2012.  


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities precluded substantially gainful employment prior to January 19, 2012

2.  TDIU would not be warranted on the basis of a single service connected disability.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating due to service-connected disabilities have been met prior to January 19, 2012, but not since.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b)(1).

In light of the favorable decision as it relates to the issue of the grant of entitlement to a TDIU, no further discussion of VCAA is necessary for the period prior to January 19, 2012.  The Veteran was provided required VCAA notice in a July 2012 letter.  All relevant treatment records have been obtained and he was afforded an adequate examination.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. For purposes of this section, disabilities of a common etiology will be considered a single disability.  38 C.F.R. § 4.16(a).

Entitlement to a total rating must be based solely on the impact of the veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Consideration will be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. at 363. 

For purposes of entitlement to TDIU, marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16.  Generally, marginal employment shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  38 C.F.R. § 4.16(b).  Marginal employment may be held to exist on a "facts found basis" even when earned annual income exceeds the poverty threshold, including but not limited to "employment in a protected environment such as a family business or sheltered workshop."  38 C.F.R. § 4.16(b).  Further, a Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385   (Fed. Cir. 2001).

Here, service connection is in effect for peripheral vascular disease of the lower extremities (each evaluated as 40 percent disabling), diabetes mellitus type II (evaluated at 20 percent), bilateral hearing loss (evaluated at 20 percent), bilateral peripheral neuropathy of the lower extremities (each evaluated at 20 percent), tinnitus, residuals of stroke, peripheral neuropathy of the bilateral upper extremities (each evaluated at 10 percent), and erectile dysfunction (evaluated as noncompensable).  Service connection was also in effect for post-traumatic stress disorder evaluated as 30 percent disabling from February 27, 2011 to March 1, 2015, when service connection was severed.  The Veteran's combined rating has been 100 percent since January 19, 2012, and 80 was percent prior to that date.  

The Veteran has met the percentage requirements of 38 C.F.R. § 4.16(a)  since February 17, 2011, as all of his service-connected disabilities, with the exception hearing loss and tinnitus are of a common etiology, namely diabetes mellitus, and combine for a single 60 percent rating.  38 C.F.R. § 4.25(a).

The Veteran retired in November 2008 from the Union Pacific Railroad, his only reported post-service employment.  He has related that his duties were as "a maintenance of way" inspector.

The Veteran has been afforded several VA examinations in connection with his claims.  In these examinations, the Veteran's hearing loss and erectile dysfunction were indicated to cause no functional impact.  There were also no residuals of stroke indicated.  However, the Veteran's peripheral vascular disease and peripheral neuropathy were noted to limit the Veteran's ability to walk long distances.  The examiner noted that these disabilities would preclude walking or standing for more than 15 minutes, work at exposed heights or on exposed machinery or repetitive use of stairs, ladders, or foot pedal controls.  The neuropathy and peripheral vascular disease would permanently preclude physically active work, but not sedentary employment.  

The Board notes, however, that the Veteran has no reported experience in sedentary employment.  In light of the opinion that his service connected peripheral vascular disease and peripheral neuropathy limit the Veteran's ability to walk long distances, limiting his employment to fields for which he is not shown to be otherwise qualified or might not be gainful, the Board finds that the Veteran is likely to be unable to maintain substantially gainful employment by reason of service-connected disabilities.  For these reasons, entitlement to a TDIU is granted prior to January 19, 2012.

The Board has not set an effective date for the TDIU rating, because the RO will do so, and would be a denial of due process for the Board to assign an effective date in the first instance.  See Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1346-48 (Fed.Cir.2003).

For the period beginning on January 19, 2012, as noted above, the Veteran has been awarded a combined 100 percent combined schedular rating.  Ordinarily TDIU is not for consideration where the disabilities are rated total.  In Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability or disabilities separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain the TDIU rating, even where a 100 percent schedular rating has also been granted.  See Buie v. Shinseki, 24 Vet. App. 242, 248 (2010).  In the present case, however, the Veteran's entitlement to individual unemployability is based on multiple service-connected disabilities, rather than one disability.  As such, individual unemployability is not warranted for the period that his 100 combined scheduler evaluation is in effect.   


ORDER

Entitlement to a TDIU is granted prior to January 19, 2012.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


